DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 9, 2020, is a continuation of an international PCT application, filed on April 8, 2019, and claims priority to a foreign application, filed on April 13, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 29, 2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2022 was filed              after the mailing date of a first Office action in the present U.S. non-provisional application,            in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on July 29, 2022. Claims 1, 5, 7, 9, 11, 15, 17 and 19 were amended. Claims 4, 13 and 14 were canceled. Claims 1-3, 5, 7-9, 11, 12, 15-19 and 20 are pending in the present U.S. non-provisional application.

Response to Arguments
The arguments (pages 6-11) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as moot in view of new grounds of rejection. Accordingly, the rejections under 35 U.S.C. 103 are revised.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 12, 15-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "Measurement configuration for EN-DC" 3GPP TSG RAN WG3 #99bis; R3-182255; April 7-20, 2018; Sanya, P.R. China (6 pages) in view of Deogun et al. (US 2019/0075585 A1).
1. A measurement gap configuration method (ERICSSON, sec. 1, 2), comprising:
receiving, by a centralized unit, from a first node, a measurement frequency list set (ERICSSON, sec. 2, “…In EN-DC, the measurement configuration (MeasConfig) including the measurement gaps (MeasGapConfig) for FR1 are always configured by the MeNB. The MeNB is also responsible to configure the measurement gaps for FR2 in case that a single per-UE gap is utilized. The MeNB sends the measurement configuration to the gNB-CU over the X2 interface using the CG-ConfigInfo container. The gNB-CU provides the measurement configuration including the gaps to the gNB-DU over the F1 also using the CG-ConfigInfo container. […] 2. Introduce a new RRC container in the CU to DU RRC Information IE in the F1AP. The new RRC container includes the FR2 frequencies (MeasConfig), excluding the measurement gap configuration (MeasGapConfig).” emphasis added. Id.)
notifying, by the centralized unit, a distributed unit of frequency information through a first message over an interface, wherein the frequency information is for the distributed unit to perform a gap configuration (ERICSSON, sec. 2, Id.), wherein the frequency information comprises synchronized signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], “In an embodiment, there is signaling exchange between the MN and the SN (i.e. either the MN signals the SN and/or the SN signals the MN) where source node (MN or SN) provides information to target node (SN or MN) about one or more of following: (i) the UE capability to support single or multiple measurement gaps; (ii) the UE capability indicating whether a measurement gap is required to measure a given frequency for a given cell configuration (iii) Frequency carriers configured by the source node to the UE for measurements; (iv) SS burst set occasions (time offset and periodicity) for each frequency carrier configured by the source node to UE for measurements; (v) Desired measurement gap pattern (measurement gap time offset, measurement gap periodicity, measurement gap length and measurement gap type) for each frequency carrier to be configured by target node; (vi) Cell configuration or carrier aggregation band combination configured by the source node to the UE; and (vii) CSI-RS measurement configuration (e.g. CSI-RS transmissions occasions, time offset and periodicity) for each frequency carrier configured by the source node to the UE for measurements.” emphasis added.), wherein the centralized unit and the distributed unit are part of a second node (ERICSSON, sec. 2, Id.); and 
receiving, by the centralized unit from the distributed unit, a second message over the interface, in response to the notified frequency information, the second message including the gap configuration (ERICSSON, sec. 1, 2, “At the last RAN3 meeting, the measurement configuration for the UE in EN-DC was discussed. A Gap Offset IE was introduced in the UE Context Setup Response message to allow the gNB-DU to provide measurement gaps for FR2 to the gNB-CU. However, the current solution is not complete, as the gNB-DU needs to receive the FR2 frequencies to be able to generate the measurement gaps. In the following, we elaborate more on the measurement configuration in EN-DC and propose solutions. […] 2. Introduce a new RRC container in the CU to DU RRC Information IE in the F1AP. The new RRC container includes the FR2 frequencies (MeasConfig), excluding the measurement gap configuration (MeasGapConfig).” emphasis added. Id.)
ERICSSON et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deogun et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the frequency information comprises synchronized signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], “In an embodiment, there is signaling exchange between the MN and the SN (i.e. either the MN signals the SN and/or the SN signals the MN) where source node (MN or SN) provides information to target node (SN or MN) about one or more of following: (i) the UE capability to support single or multiple measurement gaps; (ii) the UE capability indicating whether a measurement gap is required to measure a given frequency for a given cell configuration (iii) Frequency carriers configured by the source node to the UE for measurements; (iv) SS burst set occasions (time offset and periodicity) for each frequency carrier configured by the source node to UE for measurements; (v) Desired measurement gap pattern (measurement gap time offset, measurement gap periodicity, measurement gap length and measurement gap type) for each frequency carrier to be configured by target node; (vi) Cell configuration or carrier aggregation band combination configured by the source node to the UE; and (vii) CSI-RS measurement configuration (e.g. CSI-RS transmissions occasions, time offset and periodicity) for each frequency carrier configured by the source node to the UE for measurements.” emphasis added. Id.) The prior art disclosure and suggestions of Deogun et al. are for reasons of enabling data transmission and measurement on multiple bandwidth parts (Deogun, para. [0008], “The principal object of the embodiments herein is to provide a method and apparatus for performing data transmission and measurements on multiple bandwidth parts.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling data transmission and measurement on multiple bandwidth parts.
2. The method of claim 1, wherein the first message comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (ERICSSON, sec. 2, Id.)
3. The method of claim 1, wherein the frequency information comprises a measurement frequency list set (ERICSSON, sec. 2, Id.)
5. The method of claim 1, wherein the first node is a master node and the second node is a secondary node in a dual connectivity network (ERICSSON, sec. 2, Id.)
7. A measurement gap configuration method (ERICSSON, sec. 1, 2, Id.), comprising: 
transmitting, by a distributed unit to a centralized unit, a second message over an interface, the second message including a gap configuration, wherein the centralized unit and the distributed unit are part of a first node (ERICSSON, sec. 1, 2, Id.); 
wherein the gap configuration is performed based on frequency information that is notified by the centralized unit in a first message over the interface (ERICSSON, sec. 1, 2, Id.), wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.), wherein the frequency information comprises a measurement frequency list set provided by a second node to the centralized unit of the first node (ERICSSON, sec. 2, Id. cf. Claim 1).
ERICSSON et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deogun et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.) The prior art disclosure and suggestions of Deogun et al. are for reasons of enabling data transmission and measurement on multiple bandwidth parts (Deogun, para. [0008], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling data transmission and measurement on multiple bandwidth parts.
8. The method of claim 7, wherein the first message comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (ERICSSON, sec. 2, Id. cf. Claim 2).
9. The method of claim 7, wherein the first node is a secondary node and the second mode is a master node in a dual connectivity network (ERICSSON, sec. 2, Id. cf. Claim 5).
11. A device, comprising a memory and a processor, wherein the memory is configured to store a computer program (Deogun, FIG. 2), and the processor is configured to execute the computer program to: 
receive, from a first node, a measurement frequency list set (ERICSSON, sec. 2, Id.);
notify a distributed unit of frequency information through a first message over an interface, wherein the frequency information is for the distributed unit to perform a gap configuration (ERICSSON, sec. 2, Id.), wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.), wherein the device and the distributed unit are part of a second node (ERICSSON, sec. 2, Id.); and 
receive, from the distributed unit, a second message over the interface, in response to the notified frequency information, the second message including the gap configuration (ERICSSON, sec. 1, 2, Id. cf. Claim 1).
ERICSSON may not seem to describe the identical claimed invention, however in the same field of endeavor, Deogun et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.) The prior art disclosure and suggestions of Deogun et al. are for reasons of enabling data transmission and measurement on multiple bandwidth parts (Deogun, para. [0008], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling data transmission and measurement on multiple bandwidth parts.
12. The device of claim 11, wherein the first message comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (ERICSSON, sec. 2, Id. cf. Claim 2).
15. The device of claim 11, wherein the first node is a master node in a dual connectivity network (ERICSSON, sec. 2, Id. cf. Claim 5).
16. The device of claim 11, wherein the device includes a centralized unit (ERICSSON, sec. 2, Id. cf. Claim 1).
17. A device, comprising a memory and a processor, wherein the memory is configured to store a computer program (Deogun, FIG. 2, Id.), and the processor is configured to execute the computer program to: 
transmit, to a centralized unit, a second message over an interface, the second message including a gap configuration, wherein the centralized unit and the device are part of a first node (ERICSSON, sec. 1, 2, Id.); 
wherein the gap configuration is performed based on frequency information that is notified by the centralized unit in a first message over the interface (ERICSSON, sec. 1, 2, Id.), wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.), wherein the frequency information comprises a measurement frequency list set provided by a second node to the centralized unit of the first node (ERICSSON, sec. 2, Id. cf. Claim 1).
ERICSSON et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deogun et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the frequency information comprises synchronization signal block measurement timing configuration (SMTC) information of each measurement frequency (Deogun, para. [0118], Id.) The prior art disclosure and suggestions of Deogun et al. are for reasons of enabling data transmission and measurement on multiple bandwidth parts (Deogun, para. [0008], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling data transmission and measurement on multiple bandwidth parts.
18. The device of claim 17, wherein the first message comprises at least one of: a user equipment (UE) context setup request, or a UE context modification request (ERICSSON, sec. 2, Id. cf. Claim 2).
19. The device of claim 17, wherein the first node is a secondary node and the second node is a master node in a dual connectivity network (ERICSSON, sec. 2, Id. cf. Claim 5).
21. The device of claim 19, wherein the device includes a distributed unit of the first node (ERICSSON, sec. 2, Id. cf. Claim 1).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476